Citation Nr: 1700817	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly pension to include aid and attendance and housebound benefits.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1978.  The Veteran died in August 2015.  The appellant payed the Veteran's final expenses, has substituted for the Veteran.  See 38 U.S.C.A. § 5121A (West 2014). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Philadelphia, Pennsylvania, which denied special monthly pension benefits based on the need for regular aid and attendance of another person or housebound status.  The case was previously before the Board in December 2014, where the Board, in pertinent part, denied the issue on appeal.

The Veteran appealed the denial of special monthly pension to include aid and attendance and housebound benefits to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated November 2015, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred in failing to adequately address certain evidence relevant to the issue on appeal.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board grants special monthly pension to include aid and attendance in the instant decision, which is a total grant of benefits as to the issue on appeal, the Board need not address the Forcier requirement at this time.

Both the Veteran and the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in Roanoke, Virginia, in November 2012.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was unable to keep himself ordinarily clean and presentable without assistance and had physical impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.

2.  The impairment caused by the Veteran's nonservice-connected disabilities required the care or assistance of another on a regular basis.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for special monthly pension benefits based on the Veteran's need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.102, 3.342, 3.351, 3.352 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the instant decision, the Board grants entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person, which is a complete grant as to the issue on appeal.  As such, no further discussion of VA's duties to notify and assist is necessary.

Special Monthly Pension

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with the condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities independently ratable at 
60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Permanently housebound means substantial confinement to the Veteran's home and immediate premises.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  

In this case, while pursuing his claim, the Veteran previously asserted that special monthly pension based on aid and attendance was warranted due to the need for the regular assistance of a nurse friend (the appellant) who helped with bathing, medication management, and episodes of dizziness/passing out.  

Having reviewed all the evidence of record, the Board finds that entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person, for accrued benefits purposes, is warranted.

In November 2008, VA received both a Medical Statement for Consideration of Aid and Attendance form and a Doctor Aid and Attendance/Housebound form signed by the same physician.  The forms reflect that the Veteran was able to walk unaided, was able to feed himself, was able to use the bathroom independently, was able to sit up, could travel, and could leave the home without assistance.  Further, the forms conveyed that the Veteran did not need assistance in bathing and tending to other hygiene needs, and the Veteran was not confined to bed.

In January 2010, the Veteran received a VA aid and attendance and housebound examination.  Under medical history it was noted that the Veteran was not permanently bedridden and could travel beyond the current domicile.  As part of daily activities, the Veteran would walk every day for about one-half of a block before needing to rest.  The Veteran was able to dress himself, although he would have to stop and rest often.

As to the Veteran's ability to protect himself from daily hazards and dangers, the report conveys that the Veteran would have dizzy spells that came weekly but less than daily, occasional imbalance affecting the ability to ambulate, mild occasional memory loss, and severe shortness of breath caused by exertion.  The VA examiner opined that the Veteran was able to perform all self-care skill functions.

As to limitations, the Veteran was able to walk without the assistance of another, did not need aid for ambulation, and was unrestricted in the ability to leave the home.  The VA examiner did note that the Veteran was unable to conduct activities requiring moderate exertion; however, the Veteran could perform some activities requiring mild exertion provided there was frequent rest.

VA also received a private Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in June 2010.  The examination report reflects that the Veteran was able to feed himself and could prepare his own meals.  The Veteran did not need assistance bathing or tending to other hygiene needs.  It was noted that the Veteran required medication management; however, the examiner did not provide an explanation as to why or to what extent.  There were no restrictions of the upper extremities, and while there were some lower extremity disabilities, the Veteran was able to propel.  Further, the examiner noted that there were no restrictions on the Veteran that would impact the ability to perform self-care, to ambulate, and/or to travel beyond the premises of the home.  The examiner also noted that the Veteran needed an aid such as a cane, brace, crutches, or another person for locomotion to be able to travel one block, but did not identify which form of aid was used by the Veteran.

In the notice of disagreement, the Veteran advanced leaving the home for medical appointments and to buy necessary items, and only leaving the home for pleasure on rare occasions.  The Veteran reported being able to walk short distances before having to stop to rest.  In a subsequent March 2012 statement, the Veteran advanced needing others to drive to the store and to the doctors.  The Veteran also conveyed being able to move around the yard on a riding lawn mower.  In a statement received in July 2012, the Veteran advanced renting a home from a nurse (the appellant) who made sure that he took necessary medications, had meals fixed, and was keeping up with medical appointments.  The appellant would also drive the Veteran to both the store and the doctor.

At the November 2012 Travel Board hearing, the Veteran and appellant testified that the Veteran was able to dress, undress, and feed himself.  While the Veteran could take care of most personal hygiene matters, including using the restroom, oftentimes assistance was needed getting into and out of the bathtub due to dizziness.  The Veteran no longer drove due to concerns about dizziness and/or passing out and causing an accident.  While the Veteran could walk to the car and be driven in public, he often would just sit in the car after arriving at the destination.  The Veteran further testified to only being able to walk 200 feet before having to stop due to tiredness and foot and hip pain.  When going into the yard, it was often for a very brief time.  The Veteran also testified to having trouble breathing and no longer using the riding lawnmower to trim the yard.  Further, the appellant, who is a registered nurse, testified that the Veteran would pass out when his head was turned in a certain position, which the appellant believed was a carotid artery occlusion.

After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence shows that the Veteran was unable to keep himself ordinarily clean and presentable without assistance and that he had physical impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  As to the inability to keep oneself ordinarily clean and presentable without assistance, the Board notes that, while the Veteran was able to conduct most personal grooming activities, assistance entering and exiting the bathtub was required due to dizziness.  Further, concerning physical impairment requiring care or assistance on a regular basis to protect from the hazards or dangers incident to the daily environment, there is testimony from the appellant, a registered nurse, that the Veteran could be rendered unconscious simply by turning the head in the wrong direction.  Further, it appears that medication management was required to ensure that the Veteran took the medications and remained healthy.  As such, resolving reasonable doubt in favor of the appellant, the Board finds that, prior to death, the Veteran had a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, there are no additional benefits under the criteria of 38 U.S.C.A. § 1521(e) for special monthly pension based on housebound status.


ORDER

Special monthly pension benefits to the appellant based on the Veteran's need for regular aid and attendance is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


